Defendants have appealed from judgments in plaintiffs’ favor and from orders denying their motions for a new trial. Plaintiffs are husband and wife. The wife brought an action against the defendants to recover damages for personal injuries sustained by her as a result of a collision of a car driven by the defendant, Glover S. Jennings, and owned by the codefendant. The plaintiff husband brought an action to recover damages for the loss of his wife’s services. The jury rendered a verdict in favor of the wife for $1,000 and a verdict in the husband’s favor for $200. On the argument of this cause appellants’ counsel asserted that the only question raised by him is that of the contributory negligence of plaintiff. The proof discloses that on April 1, 1936, the plaintiff wife was driving her car easterly on route 5 between Chittenango and Syracuse. Defendant was operating an automobile westerly on the same highway. While plaintiff was attempting to enter a highway known as the Tuscarora road, which intersects route 5, the collision occurred. The jury found that the defendant driver was negligent and that the plaintiff wife was free from contributory negligence. The evidence sustains these findings. Judgments and orders unanimously affirmed, with one bill of costs. Present — Hill, P. J., MeNamee, Crapser, Bliss and Heffernan, JJ.